Exhibit 10.14

limited waiver and AMENDMENT no. 10
TO third amended and restated CREDIT AGREEMENT

This LIMITED WAIVER AND AMENDMENT NO. 10 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is dated as of March 6, 2018 and is entered into by
and among GENESIS HEALTHCARE, INC., a Delaware corporation (“Genesis
Healthcare”), GENESIS HEALTHCARE LLC, a Delaware limited liability company
(“Genesis Holdings”), FC-GEN OPERATIONS INVESTMENT, LLC, a Delaware limited
liability company (“LLC Parent”), Genesis Healthcare’s direct and indirect
subsidiaries listed on Annex I-A hereto (together with Genesis Healthcare,
Genesis Holdings and LLC Parent, collectively, “Borrowers”), MIDCAP FUNDING IV
TRUST, a Delaware statutory trust, as administrative agent
(successor-by-assignment to Healthcare Financial Solutions, LLC (the “Existing
Administrative Agent”), in such capacity, the “Administrative Agent”), and the
Lenders party hereto and is made with reference to that certain THIRD AMENDED
AND RESTATED CREDIT AGREEMENT, dated as of February 2, 2015 (as amended by that
certain Amendment No. 1 to Credit Agreement, dated as of April 28, 2016, that
certain Amendment No. 2 to Credit Agreement, dated as of May 19, 2016, that
certain Amendment No. 3 to Credit Agreement, dated as of July 29, 2016, that
certain Amendment No. 4 to Credit Agreement, dated as of August 22, 2016, that
certain Amendment No. 5 to Credit Agreement, dated as of October 21, 2016, that
certain Amendment No. 6 to Credit Agreement, dated as of December 22, 2016, that
certain Amendment No. 7 to Credit Agreement, dated as of May 5, 2017, that
certain Amendment No. 8 to Credit Agreement, dated as of December 21, 2017, and
that certain Amendment No. 9 to Credit Agreement, dated as of February 23, 2018,
and as further amended, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), by and among Genesis
Healthcare, certain Subsidiaries of Genesis Healthcare from time to time party
thereto, the lenders from time to time party thereto (the “Existing Lenders”)
and the Administrative Agent (successor-by-assignment to the Existing
Administrative Agent).  Unless otherwise stated, capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Fourth Amended and Restated Credit Agreement (as defined below).

RECITALS

WHEREAS, pursuant to and in accordance with Section 11.1(a) of the Credit
Agreement, Borrowers have requested that the Credit Agreement be amended and
restated so as to, among other things, (i) provide for a term loan thereunder
(the “Closing Date Term Loan”) in an original principal amount of $325,000,000,
the proceeds of which will be used to prepay in part the Revolving Loans –
Tranche A (as defined in the Credit Agreement) outstanding under the Credit
Agreement immediately prior to the effectiveness of this Amendment (the
“Existing Revolving Loans”), (ii) provide for a new revolving credit facility,
including a swingline sub-facility thereunder (the “New Revolving Credit
Facility” and loans made pursuant thereto, “New Revolving Credit Loans”), which
facility would replace in its entirety the Revolving Credit Facility (as defined
in the Credit Agreement), including the swingline sub-facility thereunder, in
effect under the Credit Agreement immediately prior to the effectiveness of this
Amendment (the “Existing Revolving Credit Facility”) and (iii) provide for a new
reloadable delayed draw term loan facility, (the “DDTL Credit Facility” and
loans made pursuant thereto, “Delayed Draw Term Loans”, the Delayed Draw Term
Loans, the New Revolving Credit Loans and the Closing Date Term Loan,
collectively, the “New Loans”);



 

 

 

 

--------------------------------------------------------------------------------

 



WHEREAS, immediately prior to the effectiveness of this Amendment, each of (i)
Healthcare Financial Solutions, LLC (“HFS”), (ii) Barclays Bank PLC (“Barclays”)
and (iii) Wells Fargo Capital Finance, LLC (“Wells Fargo”; Wells Fargo, HFS and
Barclays, collectively, the “Assigning Lenders”) assigned 100% of their existing
Revolving Credit Commitments and their Existing Revolving Loans to MidCap
Financial Trust (“MCF”) pursuant to the Master Assignment Agreement (as defined
below), with the result being that MCF and MidCap Funding IV Trust (“MCF IV”)
are the only Existing Lenders;

WHEREAS, pursuant to an Agency Transfer and Subagency Agreement (the “Agency
Transfer Agreement”) (i) Existing Administrative Agent resigned as
Administrative Agent and Swing Line Lender, (ii) Capital One, N.A. resigned as
L/C Issuer, Sole Book Running Manager, Sole Documentation Agent, Sole Lead
Arranger and Syndication Agent (as all such terms are defined in the Credit
Agreement) and (iii) the Required Lenders agreed that (a) MidCap Funding IV
Trust shall be the Administrative Agent and the Swing Line Lender and (b) there
would be no L/C Issuer on the Restatement Date, all immediately and
automatically upon the effectiveness of this Amendment. 

WHEREAS, MCF IV has, by the fact of execution and delivery of this Amendment,
(i) consented to the terms of this Amendment, (ii) upon the Restatement Date, be
deemed to have exchanged all of its unused Revolving Credit Commitments (as
defined in the Credit Agreement) under the Existing Revolving Credit Facility
(the “Existing Revolving Credit Commitments”) for commitments to make New
Revolving Credit Loans (the “New Revolving Credit Commitments”) to the Borrowers
in the principal amount equal to the sum of its Existing Revolving Credit
Commitments under the Existing Revolving Credit Facilities and (iii) also agreed
to provide New Revolving Credit Commitments on the Restatement Date in addition
to the New Revolving Credit Commitments that are exchanged for its Existing
Revolving Credit Commitments (such additional New Revolving Credit Commitments,
the “Increased Revolving Credit Commitments”) in the amount necessary to arrive
at the Revolving Credit Commitment set forth on Annex II opposite MCF IV’s name;

WHEREAS, MCF has, by the fact of execution and delivery of this Amendment, (i)
consented to the terms of this Amendment, (ii) agreed to make a Closing Date
Term Loan to Borrowers on the Restatement Date in the amount set forth on Annex
II opposite MCF’s name, and (iii) agreed to provide Delayed Draw Term Loan
Commitments on the Restatement Date in the amount set forth on Annex II opposite
MCF’s name, but does not consent to extend its Existing Revolving Credit
Commitments.

WHEREAS, each Person (other than MCF and MCF IV) that executes and delivers this
Amendment as a “Lender” (all such Persons, collectively, the “New Lenders”) has,
by the fact of execution and delivery of this Amendment, (i) consented to the
terms of this Amendment, (ii) to the extent set forth on Annex II, agreed to
make a Closing Date Term Loan to Borrowers on the Restatement Date in the amount
set forth on Annex II opposite such Lender’s name (each such Lender with a
Closing Date Term Loan amount in excess of $0, together with MCF, the “Closing
Date Term Lenders”), (ii) to the extent set forth on Annex II, agreed to provide
New Revolving Credit Commitments on the Restatement Date in the amount set forth
on Annex II opposite such Lender’s name (each such Lender with a Revolving
Credit Commitment in excess of $0, together with MCF IV, the “Revolving
Lenders”) and (iii) to the extent set forth on Annex II, agreed to

 

2

 

 

--------------------------------------------------------------------------------

 



provide commitments to make Delayed Draw Term Loans (the “DDTL Credit
Commitments”) to Borrowers DDTL Credit Commitments on the Restatement Date in
the amount set forth on Annex II opposite such Lender’s name (each such Lender
with a DDTL Commitment in excess of $0, together with MCF, the “DDTL Lenders”);

WHEREAS, the aggregate proceeds of the Closing Date Term Loan made under the
Fourth Amended and Restated Credit Agreement will be used to (i) first, repay in
full the Existing Revolving Credit Loans previously held by the Assigning
Lenders and (ii) then, repay in part the Existing Revolving Credit Loans held by
MCF IV;

WHEREAS, concurrent with the closing of the Fourth Amended and Restated Credit
Agreement and the funding of the Loans to be made on the Restatement Date, all
outstanding Letters of Credit (as defined in the Credit Agreement) will be fully
cash-collateralized and,  accordingly, no Letter of Credit Obligations (as
defined in the Credit Agreement) will be outstanding as of the Restatement Date;

WHEREAS, Borrowers have requested, and Administrative Agent and the Lenders have
agreed, the Borrowers identified on Annex IV (the “Released Borrowers”) be
released from the Credit Agreement and the other Loan Documents and the Liens
granted by the Release Borrowers to the Administrative Agent, for the benefit of
the Secured Parties, be released and terminated; and

WHEREAS, Borrowers, Administrative Agent and the Lenders have agreed to
re-designate the Loan Parties identified on Annex V as “Guarantors” under the
Loan Documents upon the Restatement Date.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS TO LOAN DOCUMENTS; limited waiver; release of released
borrowers; redesignation of certain borrowers as guarantors

1.1 Amendment and Restatement of Credit Agreement.  The Borrowers, the Required
Lenders, the Administrative Agent and the other parties hereto agree that on the
Restatement Date, the Credit Agreement and all exhibits and annexes thereto
shall be amended and restated in the form of the Fourth Amended and Restated
Credit Agreement attached hereto as Exhibit A (the “Fourth Amended and Restated
Credit Agreement”) and any term or provision of the Credit Agreement which is
different from that set forth in the Fourth Amended and Restated Credit
Agreement shall be replaced and superseded in all respects by the terms and
provisions of the Fourth Amended and Restated Credit Agreement. 

1.2 Limited Waivers.  Effective as of the Restatement Date, the Administrative
Agent and the Required Lenders hereby waive (i) any requirements of the Credit
Agreement that the Borrowers provide prior notice to the Administrative Agent
(as defined in the Credit Agreement) of any prepayment of  Loans (as defined in
the Credit Agreement) and termination of the Revolving Commitment (as defined in
the Credit Agreement) and (ii) the Events of Defaults described on Annex III
(the “Specified Defaults”); provided that, such waiver of the Specified

 

3

 

 

--------------------------------------------------------------------------------

 



Defaults shall be limited to the particular Events of Default listed on Annex
III and the specified time periods set forth therein.

1.3 Release of Released Borrowers.  As of the date of this Amendment, each party
hereto agrees that (i) the Released Borrowers shall be released from the
Obligations under the Credit Agreement, the Environmental Indemnity and the
other Loan Documents and shall cease to be “Borrowers” under the Loan Documents
and (ii) Lenders’ and Administrative Agent’s liens upon and security interests
on the assets of the Released Borrowers that constitute Collateral shall be
released. The Loan Parties expressly acknowledge and agree that the release set
forth in this Section 1.3 is a partial release, which does not release any other
Loan Party or Collateral, and does not affect any rights of Administrative Agent
or any Lender or any L/C Issuer, or any Obligations of the Loan Parties or any
of their respective Affiliates and/or Subsidiaries, or any other obligor in
connection with the Loan or any other outstanding credit facility.

1.4 Re-designation of Certain Borrowers as Guarantors.  Each party hereto agrees
that, as of the Restatement Date, the Loan Parties set forth on Annex V attached
hereto shall be designated as “Guarantors” instead of “Borrowers” under the Loan
Documents.

1.5 Acknowledgement.  On and after the Restatement Date, unless the context
shall otherwise require, each reference in the Fourth Amended and Restated
Credit Agreement or any other Loan Document to (a) “Closing Date Term Loan”
shall be deemed a reference to the Closing Date Term Loan contemplated hereby
and by the Fourth Amended and Restated Credit Agreement, (b) “Revolving Credit
Loans” shall be deemed a reference to the New Revolving Credit Loans
contemplated hereby and by the Fourth Amended and Restated Credit Agreement, (c)
 “Delayed Draw Term Loans” shall be deemed a reference to the Delayed Draw Term
Loans contemplated hereby and by the Fourth Amended and Restated Credit
Agreement, (d) “Delayed Draw Term Lender” shall be deemed a reference to the
DDTL Lenders, (e) “Revolving Credit Lenders” shall be deemed a reference to the
Revolving Lenders, (f) “Delayed Draw Term Loan Commitments” shall be deemed a
reference to the DDTL Commitments contemplated hereby and (g) “Revolving Credit
Commitments” shall be deemed a reference to the New Revolving Credit Commitments
contemplated hereby.  As of the Restatement Date, after giving effect to this
Amendment, (i) the aggregate outstanding principal of amount of “Closing Date
Term Loan” is $325,000,000, (ii) the aggregate principal amount of “Delayed Draw
Term Loan Commitments” is $30,000,000 and (iii) the aggregate principal amount
of “Revolving Credit Commitments” is $155,000,000.  Each of the parties hereto
acknowledges and agrees that the terms of this Amendment do not constitute a
novation but, rather, an amendment of the terms of a pre-existing Obligation and
related agreement, as evidenced by the Fourth Amended and Restated Credit
Agreement.

SECTION II. JOINDER OF NEW LENDERS.

2.1 Joinder.  Subject to the satisfaction (or waiver) of the conditions set
forth in Section IV hereof, each New Lender shall be (a) a “Delayed Draw Term
Lender” and/or a “Revolving Credit Lender” (as applicable) and (b) a “Lender”,
in each case, under the Fourth Amended and Restated Credit Agreement as of the
Restatement Date.   Each New Lender shall be entitled to all the benefits
afforded by the Fourth Amended and Restated Credit Agreement and

 

4

 

 

--------------------------------------------------------------------------------

 



the other Loan Documents to Lenders, and shall, without limiting the foregoing,
benefit equally and ratably from the Guarantees and security interests created
by the Security Documents.

2.2 New Lender Confirmations.  Each New Lender hereby (i) confirms that (w) it
is not a Restricted Person, (x) it has received a copy of this Amendment, the
Fourth Amended and Restated Credit Agreement and the other Loan Documents,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this this Amendment
and to make the Loans and/or provide the Commitments, as applicable, (y) it is
sophisticated with respect to decisions to make loans similar to those
contemplated to be made hereunder and (z) it is experienced in making loans of
such type; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Fourth Amended and Restated
Credit Agreement; (iii) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under the Fourth
Amended and Restated Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Fourth Amended and Restated Credit Agreement are required to
be performed by it as a Lender.

SECTION III. EXCHANGE OF EXISTING REVOLVING CREDIT COMMITMENTS; AGREEMENTS TO
MAKE CLOSING DATE TERM LOAN AND TO PROVIDE INCREASED REVOLVING CREDIT
COMMITMENTS AND DELAYED DRAW TERM LOAN COMMITMENTS; USE OF PROCEEDS, ETC.

3.1 Loans and Commitments.  

(a) Revolving Credit Loans.  On the terms and subject to the satisfaction (or
waiver) of the conditions set forth in Section IV hereof, (i) MCF IV agrees (y)
that all of its Existing Revolving Credit Commitments (the “Exchanged Revolving
Credit Commitments”) will be exchanged for New Revolving Credit Commitments in a
like principal amount, as of the Restatement Date (but after giving effect to
any partial prepayment described in Section 3.2 below) and (ii) to provide New
Revolving Credit Commitments on the Restatement Date in the amount necessary to
arrive at the aggregate Revolving Credit Commitment set forth on Annex II
opposite MCF IV’s name and (ii) each New Lender that is a Revolving Lender
agrees to provide New Revolving Credit Commitments on the Restatement Date in
the amount set forth on Annex II opposite such Lender’s name.  The commitments
of the Revolving Lenders and the refinancing undertakings of MCF IV are several
and no such Revolving Lender will be responsible for any other Revolving
Lender’s failure to make or acquire by refinancing New Revolving Credit
Commitments or New Revolving Credit Loans. 

(b) Delayed Draw Term Loan Commitments.  On the terms and subject to the
satisfaction (or waiver) of the conditions set forth in Section IV hereof, each
DDTL Lender agrees to provide a Delayed Draw Term Loan Commitment on the
Restatement Date in the amount set forth on Annex II opposite such Lender’s
name.  The commitments

 

5

 

 

--------------------------------------------------------------------------------

 



of the DDTL Lenders are several and no such DDTL Lender will be responsible for
any other DDTL Lender’s failure to make its DDTL Credit Commitment or Delayed
Draw Term Loans. 

(c) Closing Date Term Loan.  On the terms and subject to the satisfaction (or
waiver) of the conditions set forth in Section IV hereof, each Closing Date Term
Lender agrees to make its Pro Rata Share of the Closing Date Term Loan on the
Restatement Date in the amount set forth on Annex II opposite such Lender’s
name.  The commitments of the Closing Date Term Lenders are several and no such
Closing Date Term Lender will be responsible for any other Closing Date Term
Lender’s failure to make its Pro Rata Share of the Closing Date Term Loan. 

3.2 Use of Proceeds of Closing Date Term Loan; Voluntary Prepayment.  On the
Restatement Date, Borrowers shall apply a portion of the aggregate proceeds of
the Closing Date Term Loan to prepay in full the principal amount of all
Existing Revolving Loans held by the Assigning Lenders immediately prior to the
effectiveness of that certain Master Assignment Agreement executed by each of
the Assigning Lenders, as assignors, and MCF, as assignee (the “Master
Assignment Agreement”). Any remaining proceeds of the Closing Date Term Loan
shall be used to prepay, in part, the principal amount of Existing Revolving
Loans held by MCF IV immediately prior to the effectiveness of this
Amendment.   The repayment of Existing Revolving Loans with the proceeds of the
Closing Date Term Loan contemplated hereby collectively constitute an optional
partial prepayment of the Revolving Credit Facility (as defined in the Credit
Agreement) by the Borrowers pursuant to Section 2.7(ii) of the Credit Agreement
and shall be subject to the provisions of Section 2.7(ii) of the Credit
Agreement; provided that, for the avoidance of doubt, no premium or penalty
shall be due with respect to such payment or termination of the Revolving Credit
Commitment.

3.3 Letters of Credit.  Notwithstanding anything in the Credit Agreement to the
contrary, each Letter of Credit (as defined in the Credit Agreement) that is
outstanding under the Credit Agreement immediately prior to the effectiveness of
this Amendment shall be cash-collateralized on the Restatement Date and no
longer outstanding under the Fourth Amended and Restated Credit Agreement as of
the Restatement Date, and the L/C Obligations and participations in such Letters
of Credit shall no longer be included as Obligations as of the Restatement Date.

3.4 Termination of Existing Revolving Credit Commitments; Settlement Among
Revolving Lenders.  MCF consents to this Amendment as a Lender, but does not
consent to the continuation of its Existing Revolving Credit Commitments into
New Revolving Credit Commitments.  Accordingly, upon payment in full of its
Existing Revolving Loans as contemplated by Section 3.2 above, (a) the Existing
Revolving Credit Commitments of MCF shall be terminated and (b) all remaining
Existing Revolving Credit Commitments of MCF IV shall be automatically and
irrevocably terminated (it being understood that such Existing Revolving Credit
Commitments shall be automatically replaced with New Revolving Credit
Commitments).  From and after the Restatement Date, the Revolving Lenders hereby
authorize Administrative Agent to adjust the funding and settlement mechanics
set forth in the Fourth Amended and Restated Credit Agreement for so long as,
and only to the extent necessary, to ensure that each Revolving Lender holds its
Pro Rata Share of outstanding Revolving Loans as quickly as possible after the
Restatement Date. 



 

6

 

 

--------------------------------------------------------------------------------

 



SECTION IV. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Restatement
Date”):

(a) Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or “pdf” or similar electronic format (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party and each in form and substance
reasonably satisfactory to the New Administrative Agent and its legal counsel:

(i) this Amendment, the Fourth Amended and Restated Credit Agreement and, to the
extent not delivered prior to the Restatement Date, if amended, replaced or
amended and restated, the other Loan Documents set forth on the Closing
Checklist attached hereto as Annex VI;

(ii) to the extent not complete and/or delivered prior to the Restatement Date,
(A) copies of UCC and other appropriate search reports and of all effective
prior filings listed therein, together with evidence of the termination of such
prior filings and other documents with respect to the priority of the security
interest of Administrative Agent in the Collateral, in each case as may be
reasonably requested by Administrative Agent, and (B) all Control Agreements,
assignments and/or amendments to existing Control Agreements that, in the
reasonable judgment of Administrative Agent, are required for the Loan Parties
to comply with the Loan Documents as of the Restatement Date, each duly executed
by, in addition to the applicable Loan Party, the applicable financial
institution;

(iii) duly executed favorable opinions of counsel to the Loan Parties addressed
to Administrative Agent and the Lenders and addressing, among other things,
power and authority of Loan Parties, due execution and delivery and
enforceability of this Amendment and the enforceability of the Loan Documents
and the enforceability of the Liens arising under the Loan Documents and such
other matters as Administrative Agent may reasonably request with certain
assumptions regarding the laws of jurisdictions other than Maryland, North
Carolina, Virginia, New York, Delaware, California, Massachusetts, Texas, New
Jersey, Pennsylvania, West Virginia and New Hampshire, as reasonably approved by
Administrative Agent;

(iv) to the extent not delivered prior to the Restatement Date, (A) a copy of
each Constituent Document of each Loan Party that is on file with any
Governmental Authority in its jurisdiction or organization, certified as of a
recent date by such Governmental Authority, and (B) certificates attesting to
the good standing of such Loan Party in such jurisdiction, together with, if
applicable, related tax certificates;



 

7

 

 

--------------------------------------------------------------------------------

 



(v) a certificate of the secretary or other officer of each Loan Party in charge
of maintaining books and records of such Loan Party certifying as to (A) the
names and signatures of each officer of such Loan Party authorized to execute
and deliver any Loan Document, (B) the Constituent Documents of such Loan Party
attached to such certificate are complete and correct copies of such Constituent
Documents as in effect on the date of such certification and (C) the resolutions
of such Loan Party’s board of directors or other appropriate governing body
approving and authorizing the execution, delivery and performance of each Loan
Document to which such Loan Party is a party;

(vi) a certificate of a Responsible Officer of Ultimate Parent to the effect
that, as of the Restatement Date:

a. since December 31, 2016, there has been no material adverse change in any
aspect of the business, operations, properties or condition (financial or
otherwise) of the Loan Parties taken as a whole, except as disclosed on any 10-Q
filed by Ultimate Parent, any 8-K filed by Ultimate Parent after November 8,
2017 (in each case, prior to February 2, 2018) or otherwise as disclosed in
writing to Administrative Agent (and, with respect to such other disclosures,
Administrative Agent has agreed to except such disclosure from this condition
precedent to closing);

b. the other aspects of the Transactions have been consummated (or will be
consummated concurrently with closing); and

c. there will be (i) no claim, action, suit, litigation or proceeding pending
or, to the knowledge of the Loan Parties, threatened in writing, or, (ii) to the
knowledge of the Loan Parties, no investigation, pending or threatened in
writing, in each case, in any court or before any governmental agency with
respect to the Transactions or any Loan Documents.

(vii) a solvency certificate of a Responsible Officer of Ultimate Parent
certifying that the Loan Parties on a Consolidated Basis are Solvent, and
substantially in the form of Exhibit J to the Fourth Amended and Restated Credit
Agreement; and

(viii) a Notice of Borrowing for all Loans to be funded on the Restatement Date;

(b) Administrative Agent’s receipt of (i) audited consolidated balance sheets of
Ultimate Parent, and the related consolidated statements of income, changes in
equity and cash flows of Ultimate Parent for Fiscal Year ended December 31, 2016
and (ii) unaudited consolidated balance sheets and related statements of income,
changes in equity and cash flows of Ultimate Parent, for each subsequent
calendar month and Fiscal Quarter after December 31, 2016 and ending at least 45
days before the Restatement Date;



 

8

 

 

--------------------------------------------------------------------------------

 



(c) Administrative Agent’s receipt of a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Loan Parties as of and
for the twelve-month period ending on the last day of the most recently
completed trailing twelve-month period ended at least 45 days prior to the
Restatement Date prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date;

(d) Administrative Agent’s receipt, not later than the date three (3) days prior
to the Restatement Date, of all documents and information reasonably determined
by any Lender as being required by regulatory authorities under the Patriot Act
or any applicable “know your customer” or anti-money laundering rules or
regulations, to the extent requested by the Administrative Agent at least ten
(10) days prior to the Restatement Date;

(e) Existing Administrative Agent’s receipt, in immediately available funds, of
all accrued costs, fees and expenses owing to Existing Administrative Agent
pursuant to the Credit Agreement as of the date of the Agency Assignment
Agreement;

(f) Administrative Agent’s receipt, in immediately available funds, of (x) all
accrued costs, fees and expenses (including reasonable fees, expenses and other
charges of counsel) owing to Administrative Agent pursuant to this Amendment and
the Fourth Amended and Restated Credit Agreement and (y) all other compensation
required to be paid on or prior to the Restatement Date to the Administrative
Agent and its Affiliates pursuant to the Fee Letter; and

(g) No Swing Line Loan (as defined in the Credit Agreement) shall be then
outstanding.

Notwithstanding anything herein to the contrary, for purposes of determining
compliance with the conditions specified in this Section IV, each Required
Lender and New Lender shall be deemed satisfied with each document and each
other matter required to be reasonably satisfactory to such Required Lender or
New Lender unless, prior to the Restatement Date, Administrative Agent receives
notice from such Required Lender or New Lender specifying such Required Lender’s
or New Lender’s objections.

SECTION V. Confirmation of Representations and Warranties; Liens; No Default.

Each Loan Party that is party hereto hereby confirms that (i) after giving
effect to the Transactions, all of the representations and warranties set forth
in the Loan Documents to which it is a party continue to be true and correct in
all material respects as of the date hereof as if made on the date hereof and as
if fully set forth herein, except to the extent (A) such representations and
warranties by their terms expressly relate only to a prior date (in which case
such representations and warranties shall be true and correct in all material
respects as of such prior date) or (B) any such representation or warranty is no
longer true, correct or complete due to the occurrence of one or more events
that are permitted to occur (or are not otherwise prohibited) under the Loan
Documents, (ii) after giving effect to the waiver of the Specified Defaults,
there are no continuing Defaults or Events of Default that have not been waived
or cured, (iii) subject to the terms and

 

9

 

 

--------------------------------------------------------------------------------

 



conditions of the Loan Documents, Administrative Agent has and shall continue to
have valid, enforceable and perfected Liens on the Collateral with the priority
set forth in the Intercreditor Agreement, for the benefit of the Secured
Parties, pursuant to the Loan Documents or otherwise granted to or held by
Administrative Agent, for the benefit of the Secured Parties, subject only to
Permitted Liens, and (iv) the agreements and obligations of Borrowers and each
other Loan Party contained in the Loan Documents and in this Amendment
constitute the legal, valid and binding obligations of Borrowers and each other
Loan Party, enforceable against Borrowers and each other Loan Party in
accordance with their respective terms, except to the extent limited by general
principles of equity and by bankruptcy, insolvency, fraudulent conveyance, or
other similar laws affecting creditors’ rights generally.

SECTION VI. REAFFIRMATION OF LOAN DOCUMENTS

(a) By executing and delivering this Amendment, each Loan Party hereby (i)
reaffirms, ratifies and confirms its Obligations under the Loan Documents, each
as may be amended hereby, (ii) agrees that this Amendment shall be a “Loan
Document” under the Fourth Amended and Restated Credit Agreement and (iii)
hereby expressly agrees that the Fourth Amended and Restated Credit Agreement
and each other Loan Document shall remain in full force and effect.  Each Lender
executing this Amendment hereby declines the issuance of one or more Notes
evidencing its Commitment.

(b) Without limiting the generality of the foregoing, each Loan Party hereby
confirms its pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Loan Documents to
which it is party, and agrees that, notwithstanding the effectiveness of this
Amendment or any of the transactions contemplated thereby, such pledges, grants
of security interests and other obligations, and the terms of each of the Loan
Documents to which it is a party, as supplemented, amended, amended and restated
or otherwise modified in connection with this Amendment and the transactions
contemplated hereby, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect and shall continue to secure all
the Obligations.

SECTION VII. RELEASE OF ADMINISTRATIVE AGENT AND LENDERS

As of the date of this Amendment, each Loan Party (i) agrees that, to its
knowledge, Administrative Agent and each Lender has fully complied with its
obligations under each Loan Document required to be performed prior to the date
hereof, (ii) agrees that no Loan Party has any defenses to the validity,
enforceability or binding effect of any Loan Document and (iii) fully and
irrevocably releases any claims of any nature whatsoever that it may now have
against Administrative Agent, and each Lender and relating in any way to this
Amendment, the Loan Documents or the transactions contemplated hereby or
thereby.

SECTION VIII. MISCELLANEOUS

8.1 Effect on Other Loan Documents.  Except as expressly set forth in this
Amendment, the Credit Agreement and all other Loan Documents shall remain
unchanged and in full force and effect. This Amendment shall be limited
precisely and expressly as drafted and shall  

 

10

 

 

--------------------------------------------------------------------------------

 



not be construed as consent to the amendment, restatement, modification,
supplementation or waiver of any other terms or provisions of the Credit
Agreement or any other Loan Document.

8.2 Headings.  Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Amendment or any other Loan Document.

8.3 Loan Document.  This Amendment shall constitute a “Loan Document” under the
terms of the Fourth Amended and Restated Credit Agreement.

8.4 Costs and Expenses. The payment of all fees, costs and expenses incurred by
Administrative Agent in connection with the preparation and negotiation of this
Amendment shall be governed by Section 11.3 of the Fourth Amended and Restated
Credit Agreement.

8.5 Successors/Assigns. This Amendment shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Loan Documents.

8.6 Applicable Law; Miscellaneous.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK.  The provisions of Sections 11.13,
11.14 and 11.15 of the Fourth Amended and Restated Credit Agreement are
incorporated by reference herein and made a part hereof.

8.7 Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart. Delivery of
an executed signature page of this Amendment by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof. Any party delivering an executed counterpart of this
Amendment by facsimile transmission or Electronic Transmission shall also
deliver an original executed counterpart of this Amendment but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability or binding effect of this Amendment.

8.8 Further Assurances.  Each of the Loan Parties shall execute and deliver such
additional documents and take such additional actions as may be reasonably
requested by Administrative Agent to effectuate the purposes of this Amendment.

[Remainder of this page intentionally left blank.]

 



 

11

 

 

--------------------------------------------------------------------------------

 

 

BORROWERS:

GENESIS HEALTHCARE, INC., a Delaware corporation


By: /s/ Michael S. Sherman
Name:  Michael S. Sherman
Title:     Senior Vice President, Secretary and Assistant Treasurer

 

FC-GEN OPERATIONS INVESTMENT, LLC, a Delaware limited liability company


By:
/s/ Michael S. Sherman
Name:  Michael S. Sherman
Title:     Senior Vice President, Secretary and Assistant Treasurer

 

GENESIS HEALTHCARE LLC, a Delaware limited liability company


By:
/s/ Michael S. Sherman
Name:  Michael S. Sherman
Title:     Senior Vice President, Secretary and Assistant Treasurer

 

EACH OF THE ENTITIES LISTED ON ANNEX I-A ATTACHED HERETO:

By: FC-GEN Operations Investments, LLC, its authorized agent


By: /s/ Michael S. Sherman
Name:  Michael S. Sherman
Title:    Senior Vice President, Secretary and Assistant Treasurer

 

[Signatures Continue on Following Page]





 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:

 

 

MIDCAP FUNDING IV TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 



By: /s/ Maurice Amsellem 

Name:  Maurice Amsellem

Title:    Authorized Signatory

 

 

[Signatures Continue on Following Page]





 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



LENDERS:

 

 

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 



By: /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:  Authorized Signatory


 

MIDCAP FUNDING IV TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 



By: /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

HFG HEALTHCO-4 TRUST

By: MidCap Master Healthco Trust
Its:
Principal Trustee

By:Apollo Capital Management, L.P.
Its:
Investment Manager

By: Apollo Capital Management GP, LLC

Its:General Partner

By: /s/ Maurice Amsellem

Name: Maurice Amsellem
Title: Authorized Signatory

 

 





 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



LENDERS:

 

 

APOLLO INVESTMENT CORPORATION

 

By: Apollo Investment Management, L.P., as Advisor

 

By: ACC Management GP, LLC, as its General Partner


 

By: /s/ Joseph D. Glatt
Name:  Joseph D. Glatt

Title:  Authorized Signatory

 

 

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

 

By: Athene Asset Management, L.P., its investment adviser

 

By: AAM GP Ltd., its general partner

 

By: /s/ James M. Hassett

Name: James M. Hassett

Title: Executive Vice President, Credit

 

 

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY


By: Athene Asset Management, L.P., its investment adviser

 

By: AAM GP Ltd., its general partner

 

By: /s/ James M. Hassett

Name: James M. Hassett

Title: Executive Vice President, Credit

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

Tranquilidade Diversified Income ICAV, an Umbrella Irish Collective
Asset-Management Vehicle with Segregated Liability between its Sub-Funds, acting
in respect of its Sub-Fund, Tranquilidade Loan Origination Fund

 

By: Apollo Management International LLP,

its portfolio manager

 

By: AMI (Holdings), LLC, its member

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

AMISSIMA DIVERSIFIED INCOME ICAV,

an Umbrella Irish Collective Asset-Management Vehicle with Segregated Liability
between its Sub-Funds, acting in respect of its Sub-Fund, Amissima Loan
Origination Fund

 

By: Apollo Management International LLP,

its portfolio manager

 

By: AMI (Holdings), LLC, its member

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

APOLLO CREDIT FUNDS ICAV, an Umbrella Irish Collective Asset Management Vehicle
with Segregated Liability between its Sub-Funds, acting in respect of its
Sub-Fund, Apollo Helius Multi-Credit Fund I

 

By: ACF Europe Management, LLC, its portfolio manager

 

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 

 

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

BCSSS INVESTMENTS 2 S.À R.L.

 

By: Apollo Capital Management, L.P.,

its Investment Manager

 

By:Apollo Capital Management GP, LLC,

its General Partner

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title:    Authorized Signatory

 

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



annex i-A

additional borrowers

 

Name

Jurisdiction

1 Emerson Drive North Operations LLC

CT

1 Emerson Drive South Operations LLC

CT

1 Magnolia Drive Operations LLC

MD

1 Sutphin Drive Operations LLC

WV

10 Woodland Drive Operations LLC

DE

100 Chambers Street Operations LLC

RI

100 Edella Road Operations LLC

PA

100 St. Claire Drive Operations LLC

DE

1000 Association Drive Operations LLC

WV

1000 Lincoln Drive Operations LLC

WV

1000 Orwigsburg Manor Drive Operations LLC

PA

1000 Schuylkill Manor Road Operations LLC

PA

101 13th Street Operations LLC

WV

1020 South Main Street Operations LLC

PA

106 Tyree Street Operations LLC

WV

1080 Silver Lake Boulevard Operations LLC

DE

1104 Welsh Road Operations LLC

PA

1113 North Easton Road Operations LLC

PA

1145 Poquonnock Road Operations LLC

CT

115 East Melrose Avenue Operations LLC

MD

115 Sunset Road Operations LLC

NJ

1165 Easton Avenue Operations LLC

NJ

120 Murray Street Operations LLC

MA

1201 Rural Avenue Operations LLC

PA

12-15 Saddle River Road Operations LLC

NJ

1240 Pinebrook Road, LLC

DE

1245 Church Road Operations LLC

PA

1248 Hospital Drive Operations LLC

VT

125 Holly Road Operations LLC

PA

128 East State Street Associates, LLC

PA

1350 E. Lookout Drive Operations LLC

TX

1351 Old Freehold Road Operations LLC

NJ

1361 Route 72 West Operations LLC

NJ

140 Prescott Street Operations LLC

MA

1420 South Black Horse Pike Operations LLC

NJ

144 Magnolia Drive Operations LLC

NJ

1501 SE 24th Road, LLC

DE

1515 Lamberts Mill Road Operations LLC

NJ

1526 Lombard Street SNF Operations LLC

PA

 

Exhibit A - 1

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



1539 Country Club Road Operations LLC

WV

1543 Country Club Road Manor Operations LLC

WV

16 Fusting Avenue Operations LLC

MD

161 Bakers Ridge Road Operations LLC

WV

1631 Ritter Drive Operations LLC

WV

1680 Spring Creek Road Operations LLC

PA

1700 Pine Street Operations LLC

PA

1700 Wynwood Drive Operations LLC

NJ

1718 Spring Creek Road Operations LLC

PA

1775 Huntington Lane, LLC

DE

1801 Turnpike Street Operations LLC

MA

1801 Wentworth Road Operations LLC

MD

184 Bethlehem Pike Operations LLC

PA

191 Hackett Hill Road Operations LLC

NH

1980 Sunset Point Road, LLC

DE

2 Deer Park Drive Operations LLC

NJ

20 Summit Street Operations LLC

NJ

200 Marter Avenue Operations LLC

NJ

200 Reynolds Avenue Operations LLC

NJ

200 South Ritchie Avenue Operations LLC

WV

201 New Road Operations LLC

NJ

201 Wood Street Operations LLC

WV

2015 East West Highway Operations LLC

MD

205 Armstrong Avenue Operations LLC

MD

2101 Fairland Road Operations LLC

MD

22 South Street Operations LLC

CT

22 Tuck Road Operations LLC

DE

2240 White Horse Mercerville Road Operations LLC

NJ

225 Evergreen Road Operations LLC

PA

227 Evergreen Road Operations LLC

PA

227 Pleasant Street Operations LLC

NH

23 Fair Street Operations LLC

CT

2305 Rancocas Road Operations LLC

NJ

239 Pleasant Street Operations LLC

NH

24 Truckhouse Road Operations LLC

MD

25 East Lindsley Road Operations LLC

NJ

2507 Chestnut Street Operations LLC

PA

2600 Highlands Boulevard, North, LLC

DE

2601 Evesham Road Operations LLC

NJ

261 Terhune Drive Operations LLC

NJ

262 Toll Gate Road Operations LLC

PA

2720 Charles Town Road Operations LLC

WV

279 Cabot Street Operations LLC

MA

 

Exhibit A - 2

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



290 Hanover Street Operations LLC

DE

290 Red School Lane Operations LLC

NJ

2900 Twelfth Street North, LLC

DE

292 Applegarth Road Operations LLC

NJ

3 Park Drive Operations LLC

MA

30 Princeton Boulevard Operations LLC

MA

30 West Avenue Operations LLC

PA

300 Courtright Street Operations LLC

PA

300 Pearl Street Operations LLC

VT

3000 Balfour Circle Operations LLC

PA

3001 Evesham Road Operations LLC

NJ

302 Cedar Ridge Road Operations LLC

WV

315 Upper Riverdale Road LLC

GA

32 Hospital Hill Road Operations LLC

MA

3227 Bel Pre Road Operations LLC

MD

329 Exempla Circle Operations LLC

CO

330 Franklin Turnpike Operations LLC

NJ

333 Grand Avenue Operations LLC

NJ

333 Green End Avenue Operations LLC

RI

336 South West End Avenue Operations LLC

PA

3485 Davisville Road Operations LLC

PA

35 Marc Drive Operations LLC

CT

35 Milkshake Lane Operations LLC

MD

350 Haws Lane Operations LLC

PA

3809 Bayshore Road Operations LLC

NJ

3865 Tampa Road, LLC

DE

390 Red School Lane Operations LLC

NJ

4 Hazel Avenue Operations LLC

CT

40 Parkhurst Road Operations LLC

MA

400 29th Street Northeast Operations LLC

WA

400 Groton Road Operations LLC

MA

4140 Old Washington Highway Operations LLC

MD

422 23rd Street Operations LLC

WV

44 Keystone Drive Operations LLC

MA

440 North River Street Operations LLC

PA

450 East Philadelphia Avenue Operations LLC

PA

455 Brayton Avenue Operations LLC

MA

4602 Northgate Court, LLC

DE

462 Main Street Operations LLC

MA

464 Main Street Operations LLC

MA

475 Jack Martin Boulevard Operations LLC

NJ

4755 South 48th Street Operations LLC

WA

4901 North Main Street Operations LLC

MA

 

Exhibit A - 3

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



4927 Voorhees Road, LLC

DE

50 Mulberry Tree Street Operations LLC

WV

500 East Philadelphia Avenue Operations LLC

PA

5101 North Park Drive Operations LLC

NJ

515 Brightfield Road Operations LLC

MD

525 Glenburn Avenue Operations LLC

MD

530 Macoby Street Operations LLC

PA

536 Ridge Road Operations LLC

NJ

54 Sharp Street Operations LLC

NJ

5485 Perkiomen Avenue Operations LLC

PA

549 Baltimore Pike Operations LLC

PA

55 Cooper Street Operations LLC

MA

55 Kondracki Lane Operations LLC

CT

5501 Perkiomen Avenue Operations LLC

PA

56 Hamilton Avenue Operations LLC

NJ

56 West Frederick Street Operations LLC

MD

59 Harrington Court Operations LLC

CT

590 North Poplar Fork Road Operations LLC

WV

600 Paoli Pointe Drive Operations LLC

PA

6000 Bellona Avenue Operations LLC

MD

61 Cooper Street Operations LLC

MA

610 Dutchman's Lane Operations LLC

MD

610 Townbank Road Operations LLC

NJ

613 Hammonds Lane Operations LLC

MD

625 State Highway 34 Operations LLC

NJ

63 Country Village Road Operations LLC

NH

642 Metacom Avenue Operations LLC

DE

65 Cooper Street Operations LLC

MA

650 Edison Avenue Operations LLC

PA

70 Gill Avenue Operations LLC

DE

700 Toll House Avenue Operations LLC

MD

700 Town Bank Road Operations LLC

NJ

715 East King Street Operations LLC

DE

72 Salmon Brook Drive Operations LLC

CT

723 Summers Street Operations LLC

WV

7232 German Hill Road Operations LLC

MD

735 Putnam Pike Operations LLC

DE

7395 W. Eastman Place Operations LLC

CO

740 Oak Hill Road Operations LLC

RI

75 Hickle Street Operations LLC

PA

7520 Surratts Road Operations LLC

MD

7525 Carroll Avenue Operations LLC

MD

77 Madison Avenue Operations LLC

NJ

 

Exhibit A - 4

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



7700 York Road Operations LLC

MD

777 Lafayette Road Operations LLC

DE

78 Opal Street LLC

GA

8 Rose Street Operations LLC

WV

80 Maddex Drive Operations LLC

WV

800 West Miner Street Operations LLC

PA

8015 Lawndale Street Operations LLC

PA

810 South Broom Street Operations LLC

DE

8100 Washington Lane Operations LLC

PA

825 SUMMIT STREET OPERATIONS LLC

WV

84 Cold Hill Road Operations LLC

NJ

840 Lee Road Operations LLC

WV

841 Merrimack Street Operations LLC

MA

843 Wilbur Avenue Operations LLC

NJ

845 Paddock Avenue Operations LLC

CT

850 Paper Mill Road Operations LLC

PA

867 York Road Operations LLC

PA

8710 Emge Road Operations LLC

MD

8720 Emge Road Operations LLC

MD

89 Morton Street Operations LLC 

MA

899 Cecil Avenue Operations LLC

MD

905 Penllyn Pike Operations LLC

PA

91 Country Village Road Operations LLC

NH

9101 Second Avenue Operations LLC

MD

93 Main Street SNF Operations LLC

NH

932 Broadway Operations LLC

DE

9701 Medical Center Drive Operations LLC

MD

9738 Westover Hills Boulevard Operations LLC

TX

98 Hospitality Drive Operations LLC

VT

Alexandria Care Center, LLC

DE

Alta Care Center, LLC

DE

Anaheim Terrace Care Center, LLC

DE

Bay Crest Care Center, LLC

DE

Belen Meadows Healthcare and Rehabilitation Center, LLC

DE

Belmont Nursing Center, LLC

MA

Bradford Square Nursing, LLC

DE

Brier Oak on Sunset, LLC

DE

CareerStaff Unlimited, LLC

DE

Clairmont Longview Property, LLC

DE

Clairmont Longview, LLC

DE

Clovis Healthcare and Rehabilitation Center, LLC

DE

Colonial Tyler Care Center, LLC

DE

Courtyard JV LLC

MA

 

Exhibit A - 5

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



Crestview Nursing, LLC

DE

Diane Drive Operations LLC

WV

Elmcrest Care Center, LLC

DE

FC-GEN Hospice Holdings, LLC

DE

Five Ninety Six Sheldon Road Operations LLC

DE

Flatonia Oak Manor, LLC

DE

Florida Holdings I, LLC

DE

Florida Holdings II, LLC

DE

Florida Holdings III, LLC

DE

Fort Worth Center of Rehabilitation, LLC

DE

Forty Six Nichols Street Operations LLC

DE

Forty Six Nichols Street Property, LLC

VT

Fountain Care Center, LLC

DE

Fountain View Subacute and Nursing Center, LLC

DE

Franklin Woods JV LLC

MD

GEN Operations I, LLC

DE

GEN Operations II, LLC

DE

Genesis Administrative Services LLC

DE

Genesis Bayview JV Holdings, LLC

MD

Genesis CO Holdings LLC

CO

Genesis CT Holdings LLC

CT

Genesis DE Holdings LLC

DE

Genesis Dynasty Operations LLC

DE

Genesis Eldercare Network Services, LLC

PA

Genesis ElderCare Physician Services, LLC

PA

Genesis Eldercare Rehabilitation Services, LLC

PA

Genesis Health Ventures of New Garden, LLC

PA

Genesis Holdings LLC

DE

Genesis IP LLC

DE

Genesis LGO Operations LLC

DE

Genesis MA Holdings LLC

MA

Genesis MD Holdings LLC

MD

Genesis NH Holdings LLC

NH

Genesis NJ Holdings LLC

NJ

Genesis OMG Operations LLC

DE

Genesis Operations II LLC

DE

Genesis Operations III LLC

DE

Genesis Operations IV LLC

DE

Genesis Operations LLC

DE

Genesis Operations V LLC

DE

Genesis Operations VI LLC

DE

Genesis PA Holdings LLC

PA

Genesis Partnership LLC

DE

 

Exhibit A - 6

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



Genesis ProStep, LLC

DE

Genesis RI Holdings LLC

RI

Genesis Staffing Services LLC

PA

Genesis TX Holdings LLC

DE

Genesis VA Holdings LLC

VA

Genesis VT Holdings LLC

VT

Genesis WV Holdings LLC

WV

GHC Burlington Woods Dialysis JV LLC

NJ

GHC Dialysis JV LLC

DE

GHC Holdings II LLC

DE

GHC Holdings LLC

DE

GHC JV Holdings LLC

DE

GHC Matawan Dialysis JV LLC

NJ

GHC Payroll LLC

DE

GHC Randallstown Dialysis JV LLC

MD

GHC SelectCare LLC

PA

GHC TX Operations LLC

TX

GHC Windsor Dialysis JV LLC

CT

Granite Ledges JV LLC

NH

Grant Manor LLC

DE

Great Falls Health Care Company, L.L.C.

MT

GRS JV LLC

DE

Guadalupe Seguin Property, LLC

DE

Guadalupe Valley Nursing Center, LLC

DE

Hallettsville Rehabilitation and Nursing Center, LLC

DE

Hallmark Investment Group, LLC

DE

Hallmark Rehabilitation GP, LLC

DE

Harborside Connecticut Limited Partnership

MA

Harborside Danbury Limited Partnership

MA

Harborside Health I LLC

DE

Harborside Healthcare Advisors Limited Partnership

MA

Harborside Healthcare Limited Partnership

MA

Harborside Healthcare, LLC

DE

Harborside Massachusetts Limited Partnership

MA

Harborside New Hampshire Limited Partnership

MA

Harborside North Toledo Limited Partnership

MA

Harborside of Cleveland Limited Partnership

MA

Harborside of Dayton Limited Partnership

MA

Harborside of Ohio Limited Partnership

MA

Harborside Point Place, LLC

DE

Harborside Rehabilitation Limited Partnership

MA

Harborside Rhode Island Limited Partnership

MA

Harborside Swanton, LLC

DE

 

Exhibit A - 7

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



Harborside Sylvania, LLC

DE

Harborside Toledo Business LLC

MA

Harborside Toledo Limited Partnership

MA

Harborside Troy, LLC

DE

HBR Bardwell LLC

DE

HBR Barkely Drive, LLC

DE

HBR Bowling Green LLC

DE

HBR Brownsville, LLC

DE

HBR Campbell Lane, LLC

DE

Hbr Danbury, LLC

DE

HBR Elizabethtown, LLC

DE

HBR Kentucky, LLC

DE

HBR Lewisport, LLC

DE

HBR Madisonville, LLC

DE

HBR Owensboro, LLC

DE

HBR Paducah, LLC

DE

Hbr Stamford, LLC

DE

Hbr Trumbull, LLC

DE

HBR Woodburn, LLC

DE

HC 63 Operations LLC

WV

HHCI Limited Partnership

MA

Hospitality Lubbock Property, LLC

DE

Hospitality Nursing and Rehabilitation Center, LLC

DE

Huntington Place Limited Partnership

FL

Kansas City Transitional Care Center, LLC

DE

Kennett Center, L.P.

PA

KHI LLC

DE

Klondike Manor LLC

DE

Leisure Years Nursing, LLC

DE

Lincoln Highway JV LLC

PA

Lincoln Highway Operations LLC

PA

Live Oak Nursing Center, LLC

DE

Magnolia JV LLC

MD

Marietta Healthcare, LLC

DE

Maryland Harborside, LLC

MA

Massachusetts Holdings I, LLC

DE

Montebello Care Center, LLC

DE

Monument La Grange Property, LLC

DE

Monument Rehabilitation and Nursing Center, LLC

DE

MS Exton Holdings, LLC

IN

MS Exton, LLC

IN

Oakland Manor Nursing Center, LLC

DE

Odd Lot LLC

DE

 

Exhibit A - 8

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



Ohio Holdings I, LLC

DE

Owenton Manor Nursing, LLC

DE

PDDTSE LLC

DE

Peak Medical Assisted Living, LLC

DE

Peak Medical Colorado No. 2, LLC

DE

Peak Medical Colorado No. 3, LLC

DE

Peak Medical Idaho Operations, LLC

DE

Peak Medical Las Cruces No. 2, LLC

DE

Peak Medical Las Cruces, LLC

DE

Peak Medical Montana Operations, LLC

DE

Peak Medical New Mexico No. 3, LLC

DE

Peak Medical of Boise, LLC

DE

Peak Medical of Colorado, LLC

DE

Peak Medical of Idaho, LLC

DE

Peak Medical of Utah, LLC

DE

Peak Medical Roswell, LLC

DE

Peak Medical, LLC

DE

Pine Tree Villa LLC

DE

PM Oxygen Services, LLC

DE

PROCARE ONE NURSES, LLC

DE

Property Resource Holdings, LLC

DE

Regency Health Services, LLC

DE

Regency Nursing, LLC

DE

Respiratory Health Services LLC

MD

Rio Hondo Subacute and Nursing Center, LLC

DE

Riverside Retirement Limited Partnership

MA

Romney Health Care Center Limited Partnership

WV

Route 92 Operations LLC

WV

Royalwood Care Center, LLC

DE

Saddle Shop Road Operations LLC

WV

Salisbury JV LLC

MD

Sharon Care Center, LLC

DE

SHG Partnership, LLC

DE

SHG Resources, LLC

DE

Skies Healthcare and Rehabilitation Center, LLC

DE

Skiles Avenue and Sterling Drive Urban Renewal Operations LLC

NJ

Skilled Healthcare, LLC

DE

Southwood Austin Property, LLC

DE

Southwood Care Center, LLC

DE

SR-73 AND LAKESIDE AVENUE OPERATIONS LLC

NJ

St. Anthony Healthcare and Rehabilitation Center, LLC

DE

St. Catherine Healthcare and Rehabilitation Center, LLC

DE

St. Elizabeth Healthcare and Rehabilitation Center, LLC

DE

 

Exhibit A - 9

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



St. John Healthcare and Rehabilitation Center, LLC

DE

St. Theresa Healthcare and Rehabilitation Center, LLC

DE

State Street Associates, L.P.

PA

State Street Kennett Square, LLC

DE

Stillwell Road Operations LLC

WV

Summit Care Parent, LLC

DE

Summit Care, LLC

DE

Sun Healthcare Group, Inc.

DE

SunBridge Beckley Health Care LLC

WV

SunBridge Braswell Enterprises, LLC

CA

SunBridge Brittany Rehabilitation Center, LLC

CA

SunBridge Care Enterprises West, LLC

UT

SunBridge Care Enterprises, LLC

DE

SunBridge Carmichael Rehabilitation Center, LLC

CA

SunBridge Circleville Health Care LLC

OH

SunBridge Clipper Home of Portsmouth, LLC

NH

SunBridge Clipper Home of Rochester, LLC

NH

SunBridge Dunbar Health Care LLC

WV

SunBridge Gardendale Health Care Center, LLC

GA

SunBridge Glenville Health Care, LLC

WV

SunBridge Goodwin Nursing Home, LLC

NH

SunBridge Hallmark Health Services, LLC

DE

SunBridge Harbor View Rehabilitation Center, LLC

CA

SunBridge Healthcare, LLC 

NM

SunBridge Marion Health Care LLC

OH

SunBridge Meadowbrook Rehabilitation Center, LLC

CA

SunBridge Mountain Care Management, LLC

WV

SunBridge Nursing Home, LLC

WA

SunBridge Paradise Rehabilitation Center, LLC

CA

SunBridge Putnam Health Care LLC

WV

SunBridge Regency - North Carolina, LLC

NC

SunBridge Regency - Tennessee, LLC

TN

SunBridge Retirement Care Associates, LLC

CO

SunBridge Salem Health Care LLC

WV

SunBridge Shandin Hills Rehabilitation Center, LLC

CA

SunBridge Stockton Rehabilitation Center, LLC

CA

SunBridge Summers Landing, LLC

GA

SunDance Rehabilitation Agency, LLC

DE

SunDance Rehabilitation Holdco, Inc.

DE

SunDance Rehabilitation, LLC

CT

SunMark of New Mexico, LLC

NM

The Clairmont Tyler, LLC

DE

The Earlwood, LLC

DE

 

Exhibit A - 10

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



The Heights of Summerlin, LLC

DE

The Rehabilitation Center of Albuquerque, LLC

DE

The Rehabilitation Center of Omaha, LLC

DE

Three Mile Curve Operations LLC

WV

Town and Country Boerne Property, LLC

DE

Town and Country Manor, LLC

DE

Vintage Park At San Martin, LLC

DE

Wakefield Healthcare, LLC

DE

Westfield Healthcare, LLC

DE

Woodland Care Center, LLC

DE

Woodspoint LLC

DE

 

 

TO BE released borrowers

Name

Jurisdiction

1200 S. Broadway Property, LLC

KS

1203 Walker Road Operations LLC

DE

1223 Orchard Lane Property, LLC

KS

12325 New Hampshire Avenue Dialysis Services LLC

MD

12325 New Hampshire Avenue Operations LLC

MD

1251 Rural Avenue Operations LLC

PA

1419 Route 9 North Operations LLC

NJ

150 Edella Road Operations LLC

PA

1785 South Hayes Street Operations LLC

VA

2112 Highway 36 Property, LLC

KS

240 Barker Road Operations LLC

PA

30 Webster Street Operations LLC

MA

331 Holt Lane Operations LLC

WV

340 E. South Street Property, LLC

KS

438 23rd Street Operations LLC

WV

5 Rolling Meadows Drive Operations LLC

WV

500 South Dupont Boulevard Operations LLC

DE

6040 Harford Road Operations LLC

MD

656 Dillon Way Operations LLC

CO

699 South Park Road Operations LLC

WV

Blue River Kansas City Property, LLC

DE

Cameron Missouri Property, LLC

DE

Carmel Hills Independence Property, LLC

DE

City View Villa, LLC

DE

Cornerstone Hospice Arizona, LLC

DE

Creekside Hospice II, LLC

DE

East Rusholme Property, LLC

DE

 

Exhibit A - 11

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



Falmouth Healthcare, LLC

DE

Forty Eight Nichols Street Operations LLC

DE

Fountain Holdco, LLC

DE

Genesis Hospitality Services LLC

PA

Hancock Park Rehabilitation Center, LLC

DE

Highland Healthcare and Rehabilitation Center, LLC

DE

Holmesdale Healthcare and Rehabilitation Center, LLC

DE

Holmesdale Property, LLC

DE

Home Health Care of the West, LLC

DE

Independence Missouri Property, LLC

DE

Liberty Terrace Healthcare and Rehabilitation Center, LLC

DE

Liberty Terrace Missouri Property, LLC

DE

Mashpee Healthcare, LLC

DE

Masthead, LLC

NM

One Price Drive Operations LLC

MD

Preferred Design, LLC

DE

Raymore Missouri Property, LLC

DE

Riverview Des Moines Property, LLC

DE

Rossville Kansas Property, LLC

DE

Sandpiper Wichita Property, LLC

DE

Shawnee Gardens Healthcare and Rehabilitation Center, LLC

DE

Shawnee Property, LLC

DE

Signature Hospice & Home Health, LLC

DE

Southwest Payroll Services, LLC

DE

Summit Care Pharmacy, LLC

DE

Sun Valley Home Care II, LLC

DE

Sun Valley Hospice II, LLC

DE

SunBridge Charlton Healthcare, LLC

GA

SunBridge Jeff Davis Healthcare, LLC

GA

SunBridge of Harriman, LLC

TN

SunBridge West Tennessee, LLC

GA

Vintage Park at Atchison, LLC

DE

Vintage Park at Baldwin City, LLC

DE

Vintage Park at Eureka, LLC

DE

Vintage Park at Fredonia, LLC

DE

Vintage Park at Gardner, LLC

DE

Vintage Park at Hiawatha, LLC

DE

Vintage Park at Holton, LLC

DE

Vintage Park at Lenexa, LLC

DE

Vintage Park at Louisburg, LLC

DE

Vintage Park at Neodesha, LLC

DE

Vintage Park at Osage City, LLC

DE

 

Exhibit A - 12

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



Vintage Park at Osawatomie, LLC

DE

Vintage Park at Ottawa, LLC

DE

Vintage Park at Paola, LLC

DE

Vintage Park at Stanley, LLC

DE

Vintage Park at Tonganoxie, LLC

DE

Vintage Park at Wamego, LLC

DE

Vintage Park at Waterfront, LLC

DE

 

tO be re-designated loan parties

Name

Jurisdiction

1165 Easton Avenue Property, LLC

NJ

120 Murray Street Property LLC

MA

1248 Hospital Drive Property LLC

VT

1420 South Black Horse Pike Property, LLC

NJ

1835 West La Veta Avenue Property LLC

DE

2015 East West Highway Property, LLC

MD

23 Fair Street Property, LLC

CT

261 Terhune Drive Property, LLC

NJ

279 Cabot Street Property LLC

MA

2800 North Harbor Boulevard Property LLC

DE

300 Pearl Street Property LLC

VT

3111 Santa Anita Avenue Property LLC

DE

400 29th Street Northeast Property LLC

WA

4755 South 48th Street Property LLC

WA

55 Kondracki Lane Property, LLC

CT

7120 Corbin Avenue Property LLC

DE

740 Oak Hill Road Property LLC

RI

98 Hospitality Drive Property LLC

VT

 

 

 

Exhibit A - 13

 

 

--------------------------------------------------------------------------------